DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 3/1/2021 has been entered. Claims 1, 5, 6 and 10 are amended. Claims 11-14 are newly added. Claims 1-3, 5-8, 10-14 are pending.
Response to Arguments
Applicant's arguments filed on 3/1/2021 have been fully considered but they are not persuasive. 
Applicant argues in the 2nd paragraph of page 8 that Miyabayashi does not disclose or suggest that a wireless power reception apparatus transmits a “configuration packet” to inform whether simultaneous outgoing/incoming data streams (full duplex) are supported, and that the reception apparatus also receives a “capability packet” which informs whether the wireless power transmission apparatus simultaneously supports outgoing/incoming data streams (full duplex). The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner cited Di Guardo to teach that wireless power reception apparatuses are capable of using full duplex communication (via duplex or half-duplex communication, see Para. 9, 20, 22); and that Miyabayashi teaches sending a configuration packet ((the power transmission device 100 transmits a power capability information transmission request to the power reception device 200 (S102). Here, the power capability information transmission request according to this embodiment is a type of command for causing a device receiving the power capability information transmission request to transmit power capability information indicating a capability .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Guardo (US 2012/0001593) and further in view of Miyabayashi (US 20150200716) and Okamura (US 2012/0288019).

a power pickup circuit configured to receive, from a wireless power transmission apparatus, wireless power generated based on magnetic coupling in a power transfer phase (via resonant circuit 5 to receive power from resonant circuit 4, Para. 4, 28 and 25); and
a communication/control circuit configured to allow a data stream outgoing to the wireless power transmission apparatus and a data stream incoming from the wireless power transmission apparatus simultaneously when possible (via duplex or half-duplex communication, see Para. 9, 20, 22).
Di Guardo fails to disclose the communication/control circuit configured to transmit a configuration packet and receive a capability packet from the wireless power transmission apparatus.
Miyabayashi teaches power transmission systems can be configured to operate with many different devices with different capabilities and sending a configuration packet and receive a capability packet to properly configure the system (the power transmission device 100 transmits a power capability information transmission request to the power reception device 200 (S102). Here, the power capability information transmission request according to this embodiment is a type of command for causing a device receiving the power capability information transmission request to transmit power capability information indicating a capability regarding the transmission/reception of power in the device, Para. 91).
From the teachings of Miyabayashi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo to include the communication/control circuit configured to transmit a configuration packet and receive a capability packet from the wireless power transmission apparatus in order to allow more versatility in communication.
Di Guardo and Miyabayashi fail to specifically disclose wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit.

From the teachings of Okamura, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo and Miyabayashi to include wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit to ensure reliable communication.
Regarding claim 6-8, Di Guardo discloses a wireless power transmission apparatus (device 1B, Fig. 5 and Para. 25 and 29) comprising:
a power conversion circuit configured to transmit, to a wireless power reception apparatus, wireless power generated based on magnetic coupling in a power transfer phase (via resonant circuit 4 to send power, Para. 4, 28 and 25); and
a communication/control circuit configured to allow a data stream outgoing to the wireless power transmission apparatus and a data stream incoming from the wireless power transmission apparatus simultaneously when possible (via duplex or half-duplex communication, see Para. 9, 20, 22).
Di Guardo fails to disclose the communication/control circuit configured to transmit a configuration packet and receive a capability packet from the wireless power transmission apparatus.
Miyabayashi teaches power transmission systems can be configured to operate with many different devices with different capabilities and sending a configuration packet and receive a capability packet to properly configure the system (the power transmission device 100 transmits a power capability information transmission request to the power reception device 200 (S102). Here, the power capability information transmission request according to this embodiment is a type of command for causing a device receiving the power capability information transmission request to transmit power capability information indicating a capability regarding the transmission/reception of power in the device, Para. 91).

Di Guardo and Miyabayashi fail to specifically disclose wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit.
Okamura teaches a wireless power and data transmission system including data stream composed of 1 bit (binary data stream formed of a plurality of 0 or 1 bits, Para. 128 and Abstract).
From the teachings of Okamura, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo and Miyabayashi to include wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit to ensure reliable communication.

Claim 5, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Guardo in view of Miyabayashi and Okamura, and further in view of Chu (2015/0199665).
Regarding claim 5, 10, 14, Di Guardo, Okamura and Miyabayashi fails to disclose the communication/control circuit transmits, to the wireless power transmission apparatus, a timing packet informing a start of a window (t window) providing a time interval in which the received wireless power is calculated.
Chu teaches a wireless charging service including sending a message indicating when charging will start (an amount of energy that the mobile device received from the beginning of charge or within a specific time period, Para. 38).
From the teachings of Chu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Okamura and Miyabayashi to include the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joye (US 2016/0156232) teaches a wireless power transfer system includes a power transmitter (101) arranged to provide a power transfer to a power receiver (105) via a wireless inductive power transfer signal where the power transfer signal is provided in a power time interval of a repeating power transfer signal time frame. The time frame furthermore comprises a reduced power time interval. An apparatus (typically being the power receiver (105) or the power transmitter (101)) comprises a short range communication unit (305, 405) arranged to communicate data messages with a second entity (which is the complementary unit, i.e. either the power transmitter (101)) or the power receiver (105)) using short range communication. The short range communication has a range not exceeding 20 cm. The apparatus further comprises a synchronization unit (309, 409) arranged to synchronize the short range communication to the power transfer signal time frame such that short range communication is restricted to the reduced power time intervals. The communication may specifically be NFC communication.
Martchovsky (US 2019/0052117) teaches a method of communicating with a wireless power receiver during a power transfer phase is presented. The method includes receiving from the wireless power receiver an receive packet; and transmitting an transmit packet within a time after receipt of the receive packet, the transmit packet being other than an acknowledgment packet. A method of .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689